WENTWORTH, Senior Judge.
The Department of Health and Rehabilitative Services (HRS) and Marie Varner, who seeks increased child support for her minor child, challenge the trial court’s order dismissing their petition for modification and denying standing to HRS. We reverse.
In light of the Florida Supreme Court’s decision in Thaysen v. Thaysen, 583 So.2d 663 (Florida Supreme Court 1991), subsequent to entry of the order appealed, it is now apparent that the trial court erred. The Thaysen court held that HRS attorneys may be used in all child support proceedings, including modifications, without regard to eligibility of the moving party for public assistance or the lack of delinquency in current payments.
We therefore reverse the order and remand for proceedings consistent herewith.
JOANOS, C.J., and BARFIELD, J., concur.